UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 09-7010


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

WILLIAM JOHNSTON,

                  Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.    Graham C. Mullen,
Senior District Judge. (3:00-cr-00135-GCM-1)


Submitted:    August 20, 2009                 Decided:    August 27, 2009


Before WILKINSON and      MICHAEL,    Circuit   Judges,    and   HAMILTON,
Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


William Johnston, Appellant Pro Se.         Amy Elizabeth Ray,
Assistant United States Attorney, Asheville, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            William     Johnston    appeals    the    district    court’s     order

denying    his   motion    for    reduction    of    sentence    pursuant   to    18

U.S.C. § 3582(c) (2006).           We have reviewed the record and find

no reversible error.         Accordingly, we affirm.            United States v.

Johnston, No. 3:00-cr-00135-GCM-1 (W.D.N.C. May 21, 2009).                       See

United    States   v.     Hood,   556   F.3d   226    (4th   Cir.    2009).      We

dispense    with    oral     argument    because       the   facts    and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                        AFFIRMED




                                        2